Citation Nr: 1117226	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-42 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a left leg disorder.

3. Entitlement to service connection for a right leg disorder.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel








INTRODUCTION

The Veteran had active military service from March 2006 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1. The competent evidence of record does not demonstrate the Veteran is currently diagnosed with a chronic left knee disorder.

2. The competent evidence of record does not demonstrate the Veteran is currently diagnosed with a chronic left leg disorder.

3. The competent evidence of record does not demonstrate the Veteran is currently diagnosed with a chronic right leg disorder.



CONCLUSIONS OF LAW

1. A chronic left knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2. A chronic left leg disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3. A chronic right leg disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in January 2010.  The RO's September 2009 notice letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by her, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  She was specifically told that it was his responsibility to support the claim with appropriate evidence.  The September 2009 VCAA letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter advised her what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  The Veteran has not identified any post-service treatment records pertinent to the instant appeal.  See, e.g., September 2009 VCAA notice response.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA contract examination for the disabilities on appeal in November 2009, with an addendum obtained in December 2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The November 2009 VA contract examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history and physical examination of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While an etiological opinion was not rendered, as will be discussed further below, the November 2009 VA contract examination report indicates no pathology to render a diagnosis of chronic disorders of the left knee or bilateral legs.  As such, the lack of an etiological opinion does not render the November 2009 examination inadequate.  See id.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran maintains she suffers from left knee and bilateral leg disabilities as a direct result of her active service.  Initially, the Board notes that there is no evidence that the Veteran is currently diagnosed with any disability of the left knee or bilateral legs.  The Veteran has provided no competent medical evidence indicating she currently suffers from such disabilities.  Further, the Board observes a November 2009 VA contract examination, with a December 2009 addendum, notes x-rays of the left knee and left and right femur were normal.  The November 2009 VA examination report notes no pathology to render a diagnosis of a left or right leg disorder, while the December 2009 addendum notes the same conclusion regarding the left knee.  

Finally, the Board acknowledges the Veteran complains of pain of the left knee and bilateral legs.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

The Board does not contest the Veteran's assertion of her in-service treatment for a bilateral leg fracture or left knee pain.  However, without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence of a current diagnosis of a left knee or bilateral leg disorder.  The Veteran has produced no competent evidence or medical opinion in support of her claim that he suffers from such disorders, and all evidence included in the record weighs against granting the Veteran's claim of service connection for these disabilities.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for a right leg disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


